DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-8) in the reply filed on 09/14/2021 is acknowledged. The traversal is on the ground(s) that the instant invention relates to an elastic polymer composition that provides stretch recovery to an absorbent fabric and can be used in production of disposable personal care items but Farmer is not "suggestive or predictive of an elastic polymer composition that provides stretch recovery to an absorbent fabric and can be used in production of disposable personal care items as claimed." 
This is not found persuasive because, as outlined in the Requirement for Restriction mailed 08/06/2021, the limitation wherein the elastic polymer composition “provides stretch recovery to an absorbent fabric or a product produced from an absorbent fabric” is regarded by the Examiner to be an indication of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The fabric composite zone of Farmer which includes an elastic (stretch) nonwoven and a polymer coating would be capable of providing stretch recovery to an absorbent fabric or a product produced from an absorbent fabric if incorporated into such an article. Furthermore, the fabric composite zone of Farmer is a textile product including fibers such as cotton (see Pg. 10, ¶4 & Examples 3-4) and therefore would be expected to be absorbent to some degree. 
The requirement is still deemed proper and is therefore made FINAL.


Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Groups II + III), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/14/2021.

Specification
The disclosure is objected to because of the following informalities: 
The instant specification includes the phrase “[please provide steps used to produce the film” in Example 2 on Page 9. 
Appropriate correction is required.

The disclosure is further objected to because of the following informalities: 
The abstract provided is the front page of the WIPO document corresponding to the instant application and therefore includes extraneous information. Per 37 C.F.R. 1.72, a brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. See MPEP § 608.01 (b). 
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the product claimed is unclear. The preamble of the claim recites “an elastic polymer composition” and the body of the claim indicates that “said elastic polymer composition [comprises] a polymer coated stretch nonwoven or a polymer coated stretch film.” Is the elastic polymer composition intended to include only the coating necessarily present in a polymer coated stretch nonwoven/film or is the elastic composition intended to include the coating and the nonwoven/film? In the latter case, it is unclear how an elastic polymer composition can comprise a textile (i.e. a nonwoven or a film). Accordingly, the claim is deemed indefinite because the structure required to be present is unclear. 
For examination purposes herein, it will be assumed that the instant claim requires a polymer coated stretch nonwoven or a polymer coated stretch film that is capable of providing stretch recovery to an absorbent fabric or a product produced from an absorbent fabric. That is to say, the phrase “that provides… an absorbent fabric” is regarded to be a statement with respect to the intended use of the claim and is not further limiting insofar as the structure required of the claim so long as the polymer coated stretch nonwoven/film would be capable of providing stretch recovery to an absorbent fabric or a product produced from an absorbent fabric.


Regarding Claim 8, the claim recites the elastic polymer composition according to Claim 1 which is “dispersion printed onto the absorbent fabric.” Said limitation renders the claim indefinite for at least the following reasons. First, as noted above, the structure required of the parent Claim 1 is a polymer coated stretch nonwoven or film. It is unclear how a textile (a nonwoven/film) may be dispersion printed. Second, as noted above, the limitation in the parent Claim 1 concerning an absorbent fabric is regarded to be a statement with respect to the intended use. That is to say, an absorbent fabric is not required to be present. Accordingly, the phrase “the absorbent fabric” lacks antecedent basis. 
For examination purposes herein, the limitation will be interpreted as a product-by-process-type limitation wherein the polymer coated nonwoven/film is produced by dispersion printing the polymer coating onto the nonwoven/film. Note that an absorbent fabric is not required in the instant claim as it was not required to be present in the parent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Martin (US 6,942,896 B1).
Regarding Claim 1, Martin teaches an elastic polymer composition comprising a polymer coated stretch nonwoven (see Abstract & Example 1). 
Concerning the limitation wherein the elastic polymer composition “provides stretch recovery to an absorbent fabric or a product produced from an absorbent fabric,” said limitation is regarded by the Examiner to be an indication of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Martin teaches that said nonwoven is useful in the manufacture of diapers and other hygiene articles (see Abstract). Likewise, the nonwoven of Martin has the same structure as that of the claimed article (a polymer coated stretch nonwoven). Accordingly, it is the Examiner’s position that Martin’s nonwoven would be capable of providing stretch recovery to an absorbent fabric or a product produced from an absorbent fabric (such as a diaper). 

Regarding Claim 2, Martin teaches the elastic polymer composition (the polymer coated nonwoven) according to Claim 1 above wherein the nonwoven comprises polypropylene fibers (see Example 1 – Col. 11, lines 3-4). 

Regarding Claim 3, Martin teaches the elastic polymer composition (the polymer coated nonwoven) according to Claim 1 above wherein the polymer coating comprises polyurethane (see Example 1 – Col. 11, lines 17-24). 

Regarding Claims 4-5, Martin teaches the elastic polymer composition (the polymer coated nonwoven) according to Claim 1 above wherein the coated nonwoven exhibits elongation of between about 160-180% (see Example 1 – Col. 11, lines 64-66) which falls within the claimed ranges of about 5-2000% (Claim 4) and about 5-200% (Claim 5). 

Regarding Claim 6, Martin teaches the elastic polymer composition (the polymer coated nonwoven) according to Claim 1 above wherein the coated nonwoven exhibits elongation of between about 160-180% (see Example 1 – Col. 11, lines 64-66). Absent a specific definition of the phrase “about” in the instant specification, Martin’s elongation range of about 160-180% is regarded to meet the instant limitation of about 200-400%. 

Regarding Claim 8, Martin teaches the elastic polymer composition (the polymer coated nonwoven) according to Claim 1 above. Martin teaches that the polyurethane coating is applied to the nonwoven by coating one surface of the nonwoven with a dispersion (polyurethane in solution) using a doctor knife (see Example 1 – Col. 11, lines 17-24). 
As noted in the above rejection of the instant claim under 35 U.S.C. 112(b), the instant claim is interpreted as including a product-by-process-type limitation wherein the polymer coated nonwoven/film is produced by dispersion printing the polymer coating onto the nonwoven/film. Martin teaches that the polymer coating is applied as a dispersion although Martin does not explicitly teach that it is “dispersion printed”. However, absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Martin (US 6,942,896 B1), as applied to Claim 1 above.
Regarding Claim 6, in the event it is determined that Martin does not sufficiently disclose an elastic polymer composition according to the instant claim as described above, the following is set forth. As discussed above with respect to Claims 1 and 6, Martin teaches an elastic polymer composition according (a polymer coated nonwoven) exhibiting an elongation of about 160-180% (see Example 1 – Col. 11, lines 64-66). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05. As the range disclosed by Martin is sufficiently close to the claimed range of about 200-400%, the Examiner maintains that the instant claim is unpatentable over Martin. 
Furthermore, Martin also suggests that nonwovens having an elongation between about 100-300% are envisioned (see Col. 6, lines 11-15). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the polymer coated nonwoven of Martin such that the material exhibits an elongation of about 100-300% which overlaps with the claimed range of 200-400%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.

Regarding Claim 7, Martin teaches the elastic polymer composition according (the polymer coated nonwoven) to Claim 1 above wherein the coated nonwoven exhibits elongation of between about 160-180% (see Example 1 – Col. 11, lines 64-66). Martin also suggests that nonwovens having an elongation between about 100-300% are envisioned (see Col. 6, lines 11-15). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the polymer coated nonwoven of Martin such that the material exhibits an elongation of about 100-300%. A prima facie case of obviousness exists 





Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tanaka et al. (WO 2006/009031 A1) teaches a stretch nonwoven fabric consisting of a fabric of thermoplastic elastomer fibers wherein said fabric is coated with a resin and exhibits an elongation of 100% or above (see Abstract). 
Shawver et al. (US 6,649,548 B1) teaches a nonwoven web/film laminate for use as a fabric in personal care products (see Abstract & Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789